TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00792-CR



                                Mark Lyn Broadaway, Appellant

                                                  v.

                                   The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY,
            NO. 14-07826-1, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                Retained counsel for appellant Mark Lyn Broadaway has filed a motion to withdraw

as counsel. In the motion, counsel represents that “[t]his withdrawal is not sought for delay, but that

[Broadaway] might be represented by counsel of his choice.” Counsel further represents that a copy

of the motion has been delivered to Broadaway, that Broadaway was notified in writing of his right

to object to the motion, and that Broadaway consented to the withdrawal, as indicated by

Broadaway’s signature on the motion. We grant counsel’s motion to withdraw.1

                Counsel has also filed a motion for extension of time to file appellant’s brief,

requesting an extension until September 3, 2017, so that Broadaway may have “additional time to

prepare his pro se brief or retain counsel.” We have already granted appellant two previous




       1
           See Tex. R. App. P. 6.5.
extensions of time to file his brief, for a total of 117 days. Accordingly, we grant the motion for

extension of time but order appellant to file his brief no later than the following Tuesday, September

5, 2017. No further extensions will be granted, and if appellant fails to file his brief by the deadline,

a hearing before the trial court will be ordered.2

                 It is ordered on August 4, 2017.



Before Chief Justice Rose, Justices Pemberton and Goodwin

Do Not Publish




        2
            See Tex. R. App. P. 38.8(b).

                                                     2